 MOREHEAD CITY GARMENT COMPANY, INC.245ant classified advertising supervisor, manager of the advertising service depart-ment, city editor, assistant city editor, news editor, assistant news editor, sportseditor, women's editor, editor of The Kentucky Post, business manager of TheKentucky Post, managing editor of The Kentucky Post, and any other super-visory employees, and guards as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.At all times since December 10, 1949, the Union has been and is nowthe exclusive representative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since December 10, 1949, to bargainwith the Union as to the standards to be applied or the methods adopted toeffectmerit increases in wage rates, and by 'refusing to furnish or providethe Union with the names, rates of pay, classifications, and merit increasesgranted to each of the employees within the aforesaid unit, the Respondent hasfailed and refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit and has thereby engagedin and is engaging in unfair labor practices within the meaning of SectionS (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Actand has engaged and is engaging in unfair labor practices within the mean-ing of Section S (a) (1) of the Act.6 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omitted from publication in this volume.]MOREHEADCITYGARMENTCOMPANY,INC.andAMALGAMATEDCLOTIi-INGWORKERSOF AMERICA,CIO.Cases Nos.34-CA-143and34-RC-150.May 3, 1951Decision and OrderOn December 21, 1970, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Report,and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].94 NLRB No 45. 246DECISIONS OF NATIONAL LABOR RELATIONS- BOARDThe Respondent's request for oral argument is hereby denied, asthe record and briefs, in our opinion, adequately present the issuesand the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case,and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner with the exceptions, modifications,and additions set forth below.1.TheIntermediate Report contains a number of inaccuraciesor inadvertences, which do not, however, affect the ultimate con-clusions reached either by the Trial Examiner or by the Board. TheIntermediate Report is hereby corrected in the following respects :(a) In the opening paragraph of the Intermediate Report, theTrial Examiner stated that the complaint issued upon objections tothe election held in Case No. 34-RC-150 and upon charges filed bythe Union.We note that the complaint was based upon the chargesalone, and that, by order of the Board, the hearing on the complaintwas consolidated with the hearing on the objections.(b)The Trial Examiner stated that Morehead City, where theRespondent's plant is located,and Beaufort,the county seat, "are 2of the easternmost cities inthe UnitedStates."They are two ofthe easternmost cities of North Carolina.They(c) In his discussion of the supervisory status of Rosa Bell andOpal Arthur, the Trial Examiner failed to state that the Respondentdid not except to the finding of the Regional Director, in his reporton challenges and objections in Case No. 34-RC-150, that the votes ofboth Bell and Arthur had been correctly challenged on the basis oftheir supervisory status.(d)The Trial Examiner stated that,at all times material herein,Truman Kemp 1 and Rose Garner were in charge of the sewing roomemployees.This statement inadequately reflects the Respondent'ssupervisory setup prior to the election, which was held on October17, 1949, as Kemp was hired during the last week in October 1949 toassume duties formerly performed by Mrs. Jackson, the president ofthe Respondent.(e)The Trial Examiner stated that Bertie Beacham was hiredfor the first time in September 1949, whereas the record shows thatBeacham had worked for the Respondent during two differentperiods-since May 1943.'The Trial Examiner inadvertently designated this supervisor as Murray Kemp MOREHEAD CITY GARMENT COMPANY, INC. '2472.The Trial Examiner concluded, and we agree, that the Re-spondent violated Section 8 (a) (1) of the Act by various acts setforth in Section D 2 of the Intermediate Report, entitled "Inter-ference, restraint, and coercion."We do not, however, adopt thelanguage and findings of the Trial Examiner with respect to the Re-spondent's liability for the "barber shop talk" and for the activitiesof the businessmen of Morehead City and vicinity, including DavidE.Merrill.We do not find, under the circumstances of this case,that the Respondent made the "community its agent" for the dis-semination of coercive statements, nor that it can be held to have as-sumed responsibility for the antiunion activities of the inhabitantsof the community.However, we do find, as did the Trial Examiner,that the Respondent is responsible for the activities of its managerialand supervisory personnel 2 in this connection.The Trial Examiner concluded that the speech made by Super-visor Dill on the Friday prior to the election was coercive and con-tained threats of reprisal.We do not subscribe to all of the TrialExaminer's rationale in reaching this conclusion.We do, however,agree with his conclusion that the speech itself, considered alone andwithout regard to the conditions under which it was made or theinterpretation placed upon it by the employees, contained readily ap-parent threats of reprisal.3. In discussing the discharge of Pauline Miller in the Interme-diateReport, the Trial Examiner found that, after the election,Mrs. Jackson had announced over the loudspeaker system that any-one caught with union literature in the plant would be discharged.He concluded, and we agree, that Mrs. Jackson's announcement vio-lated Section 8 (a) (1) in that it forbadepossessionof union litera-ture in the plant.3 Such a prohibition is an unreasonable restraint onthe rights guaranteed to employees by Section 7 of the Act.4.The Trial Examiner found, and we agree, that Sally Smith,Lucy Miller, Margaret Rhue, Bessie Robinson, and Pauline Millerwere discharged by the Respondent in violation of Section 8 (a) (3)of the Act.We also agree with the Trial Examiner's holding thatin spite of the "many and extremely suspicious matters connectedwith" the discharge of Mattie Barbour the evidence adduced was in-sufficient to prove that Barbour was discharged in violation of the'We find,as did the Trial Examiner,that Ruby Swinson was not a supervisorAccord-ingly, we do not base any of our findings that the Respondent violated Section 8 (a) (1)of the Act upon the antiunion meeting addressed by Swinson.'The Respondent contends that the rule as announced by Mrs Jackson prohibiteddistributionof union literature in the plantThe Trial Examiner discredited Mrs Jack-son's testimony with respect to the announcement and we accept his credibility findings.We therefore find it unnecessary to pass upon the effect of such a rule prohibiting thedistributionof union literature. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDAct.We shall therefore adopt the Trial Examiner's recommenda-tion and dismiss the complaint insofar as it relates to Barbour's dis-charge.5.The Trial Examiner found, and we agree, that the Respondentrefused to employ Minnie Katherine Piner in violation of Section8 (a) (3) of the Act.We disagree, however, with the Trial Ex-aminer's conclusion that the Respondent violated the Act by its re-fusal to employ Eleanor Trott Gillikin and Kathleen Rhue Salter asthere is no showing that they were connected with the Union or thatthe Respondent believed them to be connected with the Union .4Weshall therefore dismiss the complaint insofar as it relates to thesetwo individuals .5OrderUpon the entire record in this case and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondent, Morehead City Gar-ment Company, Inc., Morehead City, North Carolina, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, CIO, or any other labor organization, by discriminatorilydischarging any of its employees, by discriminatorily refusing to hireapplicants for employment, or by discriminating in any other mannerin regard to the hire and tenure of employment of any of its em-ployees or any terms or conditions of their employment.(b)By interrogation concerning union affiliation or sympathies,threats of economic reprisal, promises of benefit, or in any othermanner interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form labor organiza-tions, to join or assist Amalgamated Clothing Workers of America,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.4We note that the Trial Examiner stated that Salter saw Supervisor Dill when reapply-ing for employment in April.The record shows that Salter spoke only to Mrs Jackson'ssecretary,Isabel Rose,on this occasion.6Dismissal of these allegations does not affect the Trial Examiner's conclusions, norour concurrence therein, with respect to the illegality of the interrogation of employeesand applicants for employment with respect to their union membership or sympathies. MOREHEAD CITY GARMENT COMPANY, INC.2492.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Sally Smith, Lucy Miller, Pauline Miller, MargaretRhue, and Bessie Robinson, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges.(b)Make whole Sally Smith, Lucy Miller, Pauline Miller, Mar-garet. Rhue, and Bessie Robinson, and each of them, for any loss ofpay she may have suffered by reason of the Respondent's discrimina-tion against her in the manner set forth in the section of the Inter-mediate Report entitled "The remedy."(c)Offer employment to Minnie Katherine Piner, and make herwhole for any loss of pay she may have suffered by reason of theRespondent's discrimination against her in the manner provided inthe section of the Intermediate Report entitled "The remedy."(d)Post at its plant in Morehead City, North Carolina, copies ofthe notice attached hereto and marked Appendix A.6Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for a period of sixty (60) consecutive days thereafter, inconspicuous places, including all places--where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT Is FURTITER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent: (a) Violated Sec-tion 8 (a) (1) of the Act by offering money and other things of valueto encourage employees to vote against the Union as an exclusive bar-gaining agent of its employees in a National Labor Relations Boardelection; (b) violated Section 8 (a) (1) of the Act by entering intoand maintaining an agreement with an association of Morehead Cityresidents, the terms of which agreement provided in part that if theCompany would locate its operations in Morehead City, the Companywould be protected against union organization of said plant; (c) dis-charged Mattie Barbour, and refused to employ Eleanor Trott Gilli-kin and Kathleen Rhue Salter, in violation of Section 8 (a) (3) ofthe Act ; andU In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order"the words"A Decree ofthe United States Court of Appeals Enforcing." 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the election held onOctober 17, 1949,among the employees of Morehead .City Garment Company,Inc., inMorehead City, North Carolina, be, and it herebyis, set aside?Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in AMALGAMATED CLOTH-ING WORKERS OF AMERICA, CIO, or in any other, labor organization,by discriminatorily discharging any of our employees, or bydiscriminatorily refusing to hire applicants for employment, orby discriminating in any other manner in regard to their hire ortenure of employment or any terms or conditions of employment.WE WILL NOT interrogate our employees concerning union af-filiation or sympathies, make threats of economic reprisal, prom-ises of benefit, or in any other manner interfere with, restrain, orcoerce our employees in theexerciseof their right to self-organiza-tion, to form labor organizations, to join or assist AMALGAMATEDCLOTHING WORKERSOFAMERICA, CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitionswithout prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Sally SmithLucy MillerPauline MillerMargaret RhueBessie Robinson7When the Regional Director advises the Board that circumstances permit a freechoice of representatives,we shall direct that a new election be held among the Respond-ent's employees. MOREHEAD CITY GARMENTCOMPANY,INC.251WE WILL offer employment to the employee named below andmake her whole for any loss of pay suffered as a result of thediscrimination.Minnie Katherine PinerAll our employees are free to become, remain,or refrain from be-coining members of the above-named union or any other labor or-ganization,except to the extentthat theright to refrain may be af-fected bya lawful agreement requiring membership in a labororganization as a condition of employment.We will not discriminatein regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in oractivity on behalf of any such labor organization.MOREHEADCITY GARMENT COMPANY, INC.,Employer.Dated----------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Intermediate Report9John K. Pickens, Esq.,and H.Raymond Cluster, Esq.,for the General Counsel.Mr. John R. Sullivan,ofWilmington, N. C., for the Union.Whiteford S. Blakeney, Esq.,of Charlotte, N. C., andPhilip Newman, Esq:,of Philadelphia, Pa., for the Respondent.STATEMENT OF THE CASEUpon objections filed by Amalgamated Clothing Workers of America, CIO, here-inafter called the Union, to the election held in Case No. 34-RC-150 on October17, 1950, and upon charges and amended charges duly filed by the Union,' theGeneral Counsel of the National Labor Relations Board, herein respectivelyreferred to as the General Counsel and the Board,' by the Regional Director forthe Fifth Region (Baltimore, Maryland), duly issued an amended complaint'dated June 8, 1950, against Morehead City Garment Company, Inc., hereinafterreferred to as the Respondent, alleging that the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a) (1)and 8 (a) (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, hereinafter called the Act. Copies of the amended com-plaint, the charges, and notice of hearing thereon, were duly served upon theRespondent and the Union.IThe original charge was filed on July 7, 1949, and was thereafter amended at varioustimes to and including June 5, 1950.2The attorneys for the General Counsel appearing at the hearing are included withinthe term General Counsel0 By appropriate order of the Board dated April 12, 1950, it was ordered that the objec-tions to the election of October 17, 1950, be consolidated with the hearing on the unfairlabor practice complaint in Case No 34-CA-143.At the commencement of the hearingthe Respondent objected to such consolidation and moved to sever the hearings.Thismotion was denied after argument 252DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices, the amended.complaint, hereinafterreferred to as the complaint, alleged in substance that the Respondent: (1) Byvarious enumerated acts including, among others, the entering into and main-taining an agreement with an association of Morehead City residents, the termsof which agreement provided, in part, that if the Company would locate its op-erations in Morehead City, the Company would be protected against union or-ganization of the plant, interfered with, restrained, and coerced its employeesin violation of Section 8 (a) (1) ; (2) on various dates between July 27 and De-cember 21, 1949, had discharged six named individuals because of their unionmembership or activity and between August 22, 1949, and January 3, 1050, hadrefused to employ or reemploy three named individuals because of their real orsuspected membership in or activities on behalf of the Union in violation of Sec-tion 8 (a) (3) of the Act.After a motion for a bill of particulars had been granted in part, the Respond-ent filed its answer admitting certain allegations of the complaint but denying.the commission of any unfair labor practices.Pursuant to notice, a hearing was held in Beaufort, North Carolina, fromJune 26 to July 3, 1950, inclusive, before the undersigned Trial Examiner dulydesignated by the Chief Trial ExaminerAll parties were represented by coun-sel, participated in the hearing, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence pertinentto the issues involvedAt the beginning of the hearing the undersigned deniedthe motion of the Respondent to dismiss the complaint on the ground that theCIO had not complied with Section 9 (f), (g), and (h) of the Act' The partieswaived oral argument at the conclusion of the hearing but a brief has beenreceived from theoGeneral Counsel.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.TIDE BUSINESS OF THE RESPONDENTMorehead City Garment Company, Inc., is a corporation organized and exist-ing by virtue of the laws of the State of North Carolina, having its principaloffice and place of business located in the city of Morehead City, North Caro-lina.where it is engaged in the manufacture and processing of sportswear andwearing apparel.Substantially all of the manufacturing and processing isdone on goods and materials owned by the Beaver Shirt Company, a New Yorkcorporation with its principal office and place of business in New York City.Morehead City Garment Company, Inc., in the course and conduct of its businessoperations at its Morehead City plant during the 12-month period ending June15, 1950, worked on materials consisting principally of cotton and rayon clothvalued in excess of one hundred thousand dollars of which more than 50 per-cent was shipped in interstate commerce to the Morehead City plant from pointsoutside of the State of North Carolina.During the same period, the Respondentcaused to be transported and delivered products which it had processed andmanufactured, consisting principally of men's sport shirts, valued in excessof one hundred and fifty thousand dollars of which more than 50 percent wasshipped in interstate commerce from its Morehead City plant to points outsideof the State of North Carolina.aAlthough there are conflicting decisions from various circuit courts of appeals on thequestion, the Board's position on this point is clear. MOREHEAD CITY GARMENT COMPANY, INC.253The undersigned finds that the Respondentis engagedin operations affectingcommerce among the severalStates.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, CIO, is a labor organizationadmitting to membership employees of the Respondent.IIITHEUNFAIR LABORPRACTICESA ThebackgroundDuring the 1930's the husband of Mrs Edina M. Jackson, currently the presi-dent of the Respondent and an officer of the Beaver Shirt Company, was themanager and Mrs. Jackson herself was the forelady of a shirt factory locatedin Lykens, Pennsylvania, for one W. S Fox. This plant was beset with labortroubles during the last year of its operations in Lykens; Pennsylvania, whena strike, or several strikes, interrupted production for the better part ofthat year.During and because of these labor troubles the management- of the Lykensplant decided to locate the plant at forehead City, North Carolina, and toabandon operations in Lykens Jackson assisted in the installation of themachinery at the Mo ehead City plant In about 1936 the plant at MoreheadCity opened for operations with Jackson as its manager and Mrs. Jacksonas its forelady.The final departure of the Jacksons from Lykens occurred in a shower ofbrickbats and stones thrown by union employees, according to Mrs Jackson.About :i yens later Fox sold out to Jackson and his partners. Thereafter,until the present corporation was foi med in 1947, this partnership underwentvarious changes in personnel but the Jacksons remained throughout as one ofthe chief partners as well as the manager and forelady.When Jackson diedin 1947, the present corporation was formed with Mrs. Jackson as its president.Because of her added executive duties<Mrs. Jackson has slowly been forced toabandon her duties as foreladyMorehead City, population 5,000, and Beaufort, the county seat located justto the east of Morehead City across the Newport River with a population of3,000, ale 2 of the easternmost cities in the United States. In order to reach:Morehead City one definitely must make it one's destination for it is not enrouteto any other placeEssentiallyit isa beautiful ocean resort and farming area.It is served by 1 railroad which carries freight onl8 6 During the summerholiday season only, 1 airplane company has 1 flight per day intothe area 6Until recently even the highway ended in Beaufort. In other words MoreheadCity is, and has been, practically an isolated community. In fact it is noticeablethat many of its inhabitants still retain the original English accent of theirforebears.It is also noteworthy that the prevalence of old family names stillcontinues unabated indicating an almost complete absence of any shift ofpopulation.Economically Morehead City has 2 fish factoriesand an asphaltcompany, now owned by the Lloyd A. Fry Roofing Co, in addition to the Re-spondent hereBeaufort, on the other hand, has 2 fish factoriesand a sawmill.Farming and fishing, therefore, are the 2 mainindustriestogether with theactin ities incidentalto a summerresort.On these thecommunity exists.6The Official Guide of the Railways and the Steam Navigation Lines of the UnitedStates, June 1950 edition,page 5626Official Airline Guide,June 1950,page 640. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Interference, rests aint, and coercion1Events from May to August 12, 1949Sometime in May 1949, Union Organizers Witt and Sullivan commencedan effort to organize the employees of the Respondent. Soon they had inter-ested several of the employees including Sally' Smith, Lucy Miller, AmandaToler, Pauline Miller, Dallas Gillikin, and Margaret Rhue.The organizingefforts originally consisted largely of the organizers visiting employees attheir homes after working hoursThe organizers drove to these homes guidedby those employees who had previously been interested in the Union. Suchguides were necessary because the employees were often wives and childrenof farmers living at a considerable distance from Morehead City.Specialbusses going throughout the outlying districts each 'morning are necessaryto transport the employees to the Respondent's plant.As interest grew intheUnion. the organizers held union meetings at the homes of individualemployees in the various districts from which employees had been recruitedfor employment so that the news of the Union might reach all the scatteredemployees.The first such union meeting was scheduled to be held one evening in Juneat the home of Sally Smith located in an out-of-the-way section of Beaufort.Employee Ruth Styron e learned of the scheduled meeting that afternoon,promptly told her friend Abe Silverman, then the supervisor of the Respond-ent's laundry, who in turn passed the information to Plant Manager LonnieDill.Dill's reaction was immediate.He decided "to go by and see just whatkind of foreigner they would bring clown to run a union meeting." That eve-ning Dill drove the Respondent's bookkeeper, Pete Hooper, to the location ofthe Smith house and parked up the street from where Sally Smith lived. Dilland Hooper sat in this parked car during the whole meeting with paper andpencil in hand.At the same time but on the other side of the Smith houseStyron and Silverman sat in another parked automobile during the meeting.During her testimony Styron attemptgd to give the impression that she andSilverman happened to be parked by the Smith house at her suggestion.How-ever, on cross-examination, Styron showed that this strategic parking of thetwo automobiles was neither unplanned nor unpremeditated when she testi-fied as follows :Q.Did you see his [Dill's] car?A Right off hand; I wouldn't say 1 did.Q. You didn't see his car?A.Well, I believe he was down at the other end; I couldn't see whowas in it or anything about it.Q.What makes you believe he was down at the other end?A Because I was down at this end.Q. You knew you had the place blanketed, is that right?A. That's right.Mr. CLUSTER. I have no further questions.Of course the presence of these high officials of the Respondent was soon notedby those employees attending the meeting and was reported to Smith. Smith7Referred to in the transcriptas "Sallie "8Sty ion worked in that section of the Respondent's cutting room, under Foreman LeoSimpson,in which the mateuals ale marked prior to then being sent to the sewing roomfloorStyron was a markerThe Geneial Counsel contended that Stvron was a super-visor.The undersigned cannot agree as the testimony showed that she was no more thana lead man without real supervisory authority MOREHEAD CITY GARMENT COMPANY, INC.255thereupon went out to both automobiles and invited the four occupants parkedtherein to attend,the meeting.This invitation was unanimously refused butboth cars were among the very last ones to leave the vicinity at the conclusionof the meeting.Dill protested during his testimony that he had chosen a very bad locationto park because he could not gee.However it is obvious from the fact that thepresence of the two automobiles owned and driven by high pfficials of the Re-spondent was noted by the attending employees that the Respondent accom-plished its purpose regardless of Dill's ability to see.Such obvious and opensurveillance of union meetings has universally been found to constitute inter-ference, restraint, and coercion by both the Board-and the courts. It is alsoobvious that Ruth Styron was acting as an agent for the Respondent and wasso held out to the employees at this time.Also throughout this organizing period the Union distributed leaflets both infront of the plant and also on occasion in the plant. On one occasion whenleaflets were being distributed by Organizer Witt in front of the plant, RuthStyron stood at the entrance to the plant, in the presence of Dill, and "snatched"the leaflets from the employees to whom they had been handed, crumpled themup, and tried to return them to the organizer. One employee complained thatshe should be allowed to read the leaflet before it was taken away from her.Another union adherent, Dallas Gilliken, in answer to Styron's statement thatshe would get the leaflet from Gilliken, informed Styron in no uncertain termsthat "If you put your hand on me this morning, I will pop hell out of you." Ap-parently Styron took Gilliken's word for it because Gilliken entered the plantpast a grinning plant manager with her leaflet in her handEarly in the campaign Mrs. Jackson made a statement over the publicaddresssystem in the plant that she did not want a union and advised the girls not tojoin it but acknowledged that it was up to the employees to make up their ownminds whether they wanted to join or not.On June 12, 1949, the Respondent was informed by letter over the signatureof E. W. Witt, representative of the Union, that the Union had appointed a com-mittee consisting of Velma Lawrence, Pauline Miller, Janice Dowdy, AmandaToler, and Sally Smith to act for it. On June 15, Manny Kay, one of the part-ners of Mrs Jackson in both the Respondent and Beaver Shirt Company, ar-rived in Morehead City on an "unplanned trip" and spoke to the assembled em-ployees in part as follows :I made a special unplanned trip to Morehead City today because of somerumors in this plant that were reprehensible or in other- words, under-handed, dishonest.Up to this time, the fact that some union was trying to get you to join upand pay dues from your earnings did not bother me very much, because tome you represent a much higher calibre of intelligence than we frequentlymeet and I knew that this intelligence would lead you to make the properchoice if and when the time arose, and I therefore planned to let naturetake its course, fully confident of the results.While I still do not doubt theresults I find that I must now talk to all of you like a Dutch uncle, .There seems to be some impression or misunderstanding to the effect thatwe are now recognising [sic] or dealing with the Union or the union organ-izers or a committee for the Union.This is absolutely untrue.We are not'recognising [sic] or dealing with any such groupLet's all go back to work, forget all this uproar and confusion and let theunion organizers go back where they came from. .. . 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome of the employees understood Kay to advise the employees"to run theorganizers out of town."Soon after Kay finished his speech Rosa Bell asked Lucy Miller how she hadenjoyed the speech and was told that if they would give Miller"the damnmicrophone I would organize the place"In answer to that Bell stated :You everyone are fixing to get fired,everyone belonging to the Union, Mrs.Jackson is going to move the plant or close it down.'Sometime later in the month of June a meeting was held in the stitching de-partment during the lunch hour.Ruth Styrontook Lucy Millerand AmandaToler by theirarms and led them to the stitching floor with a statement thatthey should-listen to the speech of Examiner Ruby Swinson as shewas goingto say something for their own good.Amongothers present during this meet-ing were Rose Garner, Opal Arthur,Rosa Bell, and Leo Simpson,all of whomwere supervisory employees of the RespondentAfter the crowd had beengathered,Ruby Swinson,a nonsupervisory employee,told the assembled em-ployees that Mrs. Jackson had showed her a price list and that Mrs. Jacksonwas paying as much as she could and would go broke if she had to pay anyhigher prices and would close the plant if the Union came in. She also stated :Mrs Jackson would be a foot to takeany snore ordersif the Unioncame in" and then told the employees about how the Unionhad closedplants innearby New Bern and Kinston. No one contradicted any of the statementsmade by Ruby SwinsonSoon after this meeting Rosa Bell told employeeLucy Miller, "Mi s Jacksonwill close the plant down before she lets the Union come in there and we mightas well get it through our heads and quit trying to organize the place" RosaBell also told Lucy Miller that she herself had been interested in joining theUnion but was afraid to do so for fearshe would loseher job.Lucy Miller testifiedthaton theFridaybefore the Fourth of July holiday,Manny Kay and Mrs. Jackson came through the sewing room, stopped a few feetThe parties at the instant heating were in disagreement as to the supervisory statusof Rosa Bell and Opal Arthur.However, the Respondent did not except to the finding ofthe Regional Director on the Objections to the Election in Case No 34-RC-l50 that RosaBell's vote in that election had been correctly challenged on the basis of her supervisorystatusThe facts prove that the Regional Director's finding was correct.There were at all times material herein 150 or 200 emplovees in the Respondent', sewingroomAdmittedly, by stipulation,Murray Kemp and Rose Garner were in charge ofthese employeesUnder these 2 acknowledged supervisors were Rosa Bell and OpalArthur.The duties of these latter 2 persons were to check the work of the employeesengaged in sewing,Bell on general sewing and Arthur on the small parts like collars,pockets, etcThey reported and corrected all mistakes which were being made, taughtall learners, reported all breaches of discipline, shifted employees from one job to anotherTheir orders to the operators were obeyed.They very rarely, if ever, did any operatingand were, therefore, paid a daily wage instead of the piecework rate as were the operatorsThe Respondent contended, and Bell and Arthur both testified, that these personsmerely "checked quality," carried orders from Kemp and Garner to the operators, andreported mistakes and breaches of discipline to their superiors, and that the operatorswere under no duty to obey their instructionsThe fact is that the operators obeyed theorders and instructions of Rosa Bell and Opal Arthur without questionIf the testi-mony of Bell and Arthur were true, the operators had no notice that Bell and Arthur weremerely relaying orders to the operators from Kenip and GarnerAs aptly testified to byMrs Jackson, the operators "knew" who their supervisors were without any officialannouncement thereofThe operators knew both Bell and Arthui as their supervisorsIn view of the number of operators under the direction of Kenip and Garner, it is obviousthat they could not supervise all these operators alone and without helpThe under-signed, therefore, finds that both Rosa Bell and Opal Arthur were supervisors within themeaning of Section 2 (11). MOREHEAD CITY GARMENT COMPANY, INC.257from her machine where Mrs Jackson remarked, "I had two overlocking ma-chines but sent the other back since the union mess came up." A few minuteslater the two returned to within a few feet of Miller's overlocking machinewhere Mrs. Jackson inquired of Kay whether he thought he could find "a buyerfor the plant."Both Kay and Mrs. Jackson denied that any such conversation took placeas testified to by MillerThey based their denial largely upon the fact that theywere "not in the habit" of talking business outside of Mrs. Jackson's privateoffice.Kay was positive that he was not in Morehead City on the day in questionOtherwise his denial was based upon probabilities.The undersigned believesthat Ifiller (and Margaret Rhue who confirmed her testimony as to the date)was mistaken about the date but credits her testimony otherwise for Miller gavenone of the appearances of a witness who did, or would, fabricate evidence andbecause her testimony otherwise was corroborated or undenied.On the contrary Mrs. Jackson's testimony was frequently at variance with the facts.On July 27 Sally Smith was discharged under circumstances which will bemore fully set forth hereinafterOn the last day Sally Smith worked, RosaBell, after consulation with Rose Garner, informed employee Mattie Barbourthat: "We got to get shed of Sallie Smith . . . If we don't get Sallie out ofhere,Mrs. Jackson is going to shut the plant downAnd we wouldn'thave no jobs to work to." During the lunch period that same day Smith, whowas one of the loudest and most outspoken advocates of the Union, had worn aCIO sign pinned to the front of her dress which read as follows'If I went to work in a factory, the first thing I'd do would be to join aunion/S/ I+ RANI-LIN D ROOSEVELT.Under these circumstances there is only one implication to be drawn from thestatement made by Rosa BellOn August 10 John R Sullivan as international representative for the Unionsigned the following waiver in Case No. 34-RC-150 and filed the same onAugust 12:The undersigned hereby waives any right, power, or privilege to protestany election held in the above-entitled case on any ground set forth inCase No. 34-CA-143.Dated at Winston-Salem,North Carolina this 10 day of August 1949.Thus the Union was precluded from thereafter contending that any of theevents Heretofore related in this Report affected the election in that case-unless,of course,the Respondent continued to use coercive tactics to force is employeesto vote against the Union or in any other manner made it impossible for a fairelection to be held.However it is well-settled law that such a waiver as thatabove quoted does not grant to the Respondent carte blanche to commit unfairpractices thereafter.The waiver is signed upon the assumption that no furtherunfair labor practices will be committed thereafter.If such assumption is notin fact fulfilled, then and in that event only, may the prior events be consideredon the question of the fairness of the electionConsequently the undersignedwill, for the present,consider only whether unfair labor practices have beencommitted subsequent to the execution of this waiverThe events in the sectionwill, therefore,not be considered unless the Respondent has subsequently coin-initted practices which would in themselves prevent the election of October 17from being a free expression of the desires of the employees.953841-52-vol 94--18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Events from August 13 to October 17, 1949During a large part of this period applicants for employment with the Re-spondent were required to fill out an application form, a 3 x 5 card, containing aquestion requiring the applicant to disclose his or her union affiliation.Such arequirement isperse a violation of the Act as has been found by the Board andby the courts. Sometime in September 1949 the Respondent had some formsprinted which eliminated the objectionable question 10Although the new formswere printed during September, the Respondent continued to use the illegalform until that form was "used up."In August 1949 Minnie Katherine Piner applied for work at the Respondent'splant.After filling out her application form, she was ushered in to see Mrs.Jackson who asked her if she had been one of the girls during the previous sum-mer who had told Mrs. Jackson that they were not going back to school andthereby secured summer employment but who later returned to schoolAccord-ing to Mrs. Jackson, the Respondent customarily refused employment to indi-viduals who were returning to school after the summer period.Piner was unableto recall exactly what she had told Mrs Jackson the summer beforeAfterasking who Piner's friends were and with whom she rode to work, Mrs Jacksonsuddenly asked if she were in sympathy with the Unionfiner "guessed" thatshe was. Following an interruption Mrs. Jackson asked: "Are you for theUnion?"Piner answered : "Yes"Mrs. Jackson, then dismissed Puffer tellingher that if she needed Piner she would send for herTo date Pier has notbeen summoned.-Mamie Runnings reapplied for work with the Respondent about September 21and filled out one of the illegal application forms.After looking over the formDill informed her that if the Respondent needed her, the Respondent would callher.She has not been called.On that same day Mildred McLawhorn also applied for work. In filling outher application form, McLawhorn came upon the question regarding whether shewas, according to her testimony, "associated with any union" and not knowingwhat that meant, left the question blank.After looking over the form, Dill toldher that he would call her if neededShe has not been called.By judicious use of this illegal application form and by interrogation of appli-cants as to their union affiliation, the Respondent retained the power to affectthe results of the impending election by the simple expedient of employing onlythose who were against the Union. That the Respondent did in fact utilizethis tactic is obvious from the fact that the Respondent continued to use theillegal form after knowledge that it had no right to do so.In addition to the use of the illegal application form the Respondent's super-visors continued to inquire regarding the employees' union affiliation and toattempt to coerce the employees to renounce that affiliation by suggesting that theplant would close if the Union won the election.Sometime before the election of October 17, Rose Garner asked Amanda Toler,who was one of the most enthusiatic supporters of the Union and who still worksat the plant, if she "didn't think that we would get along all right without aunion, get along just as well without one as we would with one."10Although the Respondent placed in evidence some of these new forms which omittedthe question regarding the applicant's union affiliation, the Respondent failed to producethe old 3 x 5 application form although Dill readily admitted on cross-examination thatsuch it form had been in use and that such form contained "a question on there we had nobusiness using." MOREHEAD CITY GARMENT COMPANY, INC.259Rosa Bell inquired of Dallas Gilliken if she was"for the Union"and was toldthat it was none of her "damn business."She also told Amanda Toler thatAli s Jackson would not operate the plant under a unionRosa Bell also asked Lucy Miller if she had been approached to join the Unionand, at a later date, told Miller that Mrs. Jackson had told her (Rosa Bell) thatbefore she would have a union in the plant,she would have to close down theplantOn a further occasion Rosa Bell informed Miller that if Mrs.Jacksonever found out that Miller was a member of the Union,she, Mrs Jackson, wouldfire MillerOn August 9, after Miller had been laid off from work for a few days, RoseGarner suddenly drove up to Miller's home to inquire whether Miller was readyto go back to workMiller invited Garner into the house and introduced her toOrganizer Witt, and a Miss Adams who was also connected with the Union andwho happened to be visiting Miller at that time.AfterWitt and Adams haddeparted,Garner inquired whether he was the union organizer and was toldthat he was.Garner then stated : "Well,girl, you are skating on thin ice, don'tyou know that?"When Miller objected that the law gave the employees theright to join a union, Garner reiterated,"I am just warning you, you are skatingon thin ice."Garner then gave as her reason that Mrs. Jackson was not goingto have a union in the plant.After returning to work on August 10 in response to Garner's invitation, theoperation which Miller was then working on for the first time during her em-ployment at the plant was suddenly abandoned on August 15 and Miller was laidoffShe has never since been recalled to work although Mrs. Jackson,duringher testimony,insisted that Miller was not discharged.This question will bediscussed hereinafter and found to constitute an unfair labor practice.By the time the election was only a few weeks off, it was "common knowledge,""barber shop conversation,"and "no secret"that Mrs Jackson would close theMorehead City plant if the Union won the election.This fact was the subjectof conversation all over Morehead City and Beaufort wherever people congre-gated.The business community would naturally be adverse to having thelargest employer of labor in the community closed.Businessmen,doctors, andeven Mayor Dill of Morehead City, brother of Plant Manager Lonnie Dill,talkedto the employees.Mayor Dill himself addressed an antiunion meeting a fewdays before the election was held.Plant Manager Dill testified that his brother'sconvictions on the subject were so well known that he did not even have toinquire of his brother as to which side of the question he took at this meeting.One such businessman,David F. Merrill,a merchant in Morehead City, injectedhimself into the election by taking it upon himself to call upon various employeesof the Respondent living in his neighborhood because, as he himself testified,the plant"could close down"if the Union got in and he "knew"that theseemployees"needed work"As a witness Merrill disclaimed any connectionwith the Respondent or that he knew any of the Respondent's officials exceptLeo Simpson whom he had not seen at the timeMerrill testified that he wasunable to give any indication as to where he got his information that the plant`could"close down except that "It was the public talk.It didn't seem to be anysecret"He was an independent merchant with no ostensible connection withthe Respondent.The hostility, evasiveness,and forgetfulness of Merrill as awitness spoke volumes.However he had heard that the plant"could"-not"would," as witness Merrill was careful to point out on the stand-close if theUnion won the election.In a community so devoid of industries as MoreheadCity and Beaufort the closing of the biggest industrial concern in the area is aJ 260DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter of real concern not only to the employees but also to the business andprofessional community as well.Because Merrill, the only businessman totestify at the hearing, denied any connection with the Respondent, the Re-spondent disclaimed responsibility for Merrill's activitiesBut 2 or 3 weeks before the election employees Mildred Esther Willis and herniece, Janice Willis, were called to Mrs Jackson's office.Mrs Jackson steppedout of the office just as the Willises walked in.Dillwas seated in the officeand without even looking up, he inquired : "Do you belong to the Union, or areyou for us?"When the Willises hesitated to answer, Dill insisted : "Well, areyou?"After the Willises acknowledged that they were for the Company, asthey actually were at that time, Dill remarked that that was what he wantedto know.A few minutes later Mrs. Jackson returned and began telling themthat the Union was no good and added that if the Union did come in, she defi-nitely would close the plant.To emphasize her determination in this regard,Mrs Jackson told the Willises about her departure from Lykens, Pennsylvania,where, after a year or so of union trouble, the plant was closed down and theJacksons hurriedly departed amid a shower of brickbats and rocks hurled attheir LaSalle automobile which still retained some of the dentsMrs. Jacksonstated emphatically that the Union was mostly the riffraff of the employeesand that she was not going to have them manage her and tell her what to do ;she would close down. Then Mrs. Jackson inquired if the Willises had anyfriends in the laundry who were in favor of the Union and asked who theywere.Not desiring to be "stool pigeons," the Willises refused to name theirfriends " but Mrs. Jackson said that she knew who their friends wereThenboth Mrs. Jackson and Dill requested the Willises to "go out and try to talkthose girls into being nonunion."The Willises agreed to do so and, in fact, ,(lidmake the attemptMrs Jackson, on the other hand, testified that the Willises came to herothce without solicitation and told hei that they were antiunion and were goingto by to convince the other employees to be antiunion also. Dill corroboratedMrs Jackson in part. Mrs Jackson did not deny hai ing told the Willises abouther experience in Lykens, PennsylvaniaThe undersigned is unable to acceptthe testimony of Mrs Jackson about this matter because Mildred Esther Williswas one of the most impressive witnesses this Examiner has ever had thepleasure of having appear before him. Slie had signed a union card and hadno other part in the Union, and, in fact, had, determined not to remain a mem-ber thereof.She did not want to betray her union friends to Mrs Jackson orat the hearing.She did not want to testify against Mrs. Jackson but wasforced to testify under subpena. She was hoping for reemployment at the timeshe testifiedShe impressed the undersigned as one witness who was tellingthe truth, the whole truth, and nothing but the truth, and, therefore, the under-signed accepts the version of the incident as testified to by Mildred Esther Willisand as found above.Thus, Mrs Jackson, herself, was publicizing the fact that the plant "woulddefinitely close down if the Union came in." She was requesting employees topass that word aroundTherefore if it became a matter of public knowledgeor "barber shop conversation," that result is exactly what the Respondent re-quested should happen to that information. Thus, if the businessmen thereafteracted as it was to be anticipated that they would act when that knowledge be-"In fact Mildred Willis refused to name those persons at the hearing until orderedto do so by the Trial Examiner with the assurance that the law would protect those shenamed MOREHEAD CITY GARMENT COMPANY,INC.261came public conversation,it appears to this Examiner that the Respondent mostassume the responsibility for the visits of such public-spirited gentlemen asDavid E.Merrill, whowas onlyadvising the employees because he knew that"they neededwork "There is more than one way to enlist support for one'sactivities.C. Thedischarges1. Sally SmithSally Smith had worked for the Respondent at different times totaling ap-proximately 4 yearsHer last period of employment began in January 1949 andended with her discharge on July 27, 1949. Previously she had been a "feller"doing an operation known as "felhn-, " In January 1949 Rose Garner assignedher to setting collars, an art she was taught by Opal Arthur and Rosa BellAfterapproximately a month of collar setting. Garner transferred her back to fellingto replace an operator who quit.Sally Smith is a big, rawboned woman with a voice to match. She is positiveznid flamboyant and will voice her opiuioils in any company. She joined theUnion on May 24. She was one of the first and, due to her disposition andphysique, was admittedly one of the noisiest and most vociferous advocates ofthe Union whose activities were well known to the Respondent.As Mrs. Jack-son herself testified, no one could doubt where Sally stood.The first of the union neighborhood meetings was held at the Smith house.This was the meeting which was "blanketed" by the Respondent's supervisoryforce, including Ruth Styron, equipped with pens and paperSubsequentlyother union meetings were also held at the Smith place but without the presenceof the RespondentSally was also busy acting as the guide for the organizers,taking them to the homes of the employees, and in otherwise getting the em-ployees interested in the Unionbeing the type she is she definitely made noattempt to conceal her feelings and her advocacy was well knownBy letter dated June 12, 1949, the Respondent was unfoimeil that Sally Smithwas one of the meuihers of the union committee. By June ll the threat ofoiganization v1as becoming so great that Manny Kay made his "unplanned"trip to Morehead City in order to inform the employees that the Respondentwas opposed to the organization of its employeesBetween that (late andJuly 27, Smith and Ruth Styron, well known for her antiunion activities inview of her assistance to the Respondent in keeping, the Smith home undersurveillance, had three or four arguments in the plant over the question of theUnion.Even Sally Smith acknowledged that these arguments could have beenheard all over the plant.Having seen and heard both Smith and Styron, theundersigned accepts this testimony as true.On the last day Smith worked, Thiirsday, July 21, she took occasion duringthe lunch hour to pin on the front of her dress the large 010 placard describedabove.This caused considerable comment around the place. Even Lonnie Dill sawit.After work had begun that afternoon, one of the workers, a Mrs. Alice Cox,asked to see the sign but Smith refused to display'it during working hours.That same afternoon Rosa Bell asked employee Mattie Barbour to let heroperate her machine awhile.While so operating Bell asked Mattie to dosomething for her and then saying "Let me see Garner" left the machine fora period and conferred with Garner before returning.When Barbour askedwhat they wanted her to do, Bell answered : "Well, Mattie, we got to get shedof Sallie Smith . . . If we don't get Sallie out of here, Mrs. Jackson is going toshut the plant down . . . And we wouldn't have no jobs to work to." Bell 262DECISIONSOF NATIONALLABOR RELATIONS BOARDthen requested that Barbour go to employee Alice Cox and tell Cox that SallySmith had stated that the reason Cox would not join the Union was because she,(Cox) did not have the one dollar initiation fee.Bell then explained that thisstatement would make Cox mad and cause her to start a fight with Sally,that Mrs. Jackson would then discharge both of them and would rehire Coxbut not-Sally.Barbour refused to enter into this plot stating that she wasas much in favor of the Union as Sally. Thereupon Rosa Bell threatened thatBarbour would be fired if she ever told Sally or Organizer Witt about thismatter.'Later that same afternoon Garner informed Smith that there would be nowork for her the following day, Friday, July 22.15 It was not unusual for theoperators to be given a day off because of slack work. Smith herself had beengiven days off on similar occasions some 10 or 12 times previouslyOn Monday and Tuesday, July 25 and 26, Smith was absent from the plantbecause of illness,As required, Smith reported her inability to report to workto Isabelle Rose, the Respondent's office girl."When Smith reported for workon Wednesday, July 27, Dill told her that he could not let her go into workbecause he was discharging her for too many "unexplained illnesses."WhenDillwrote this on her separation slip, as the reason for Smith's discharge,Smith told him that he should put "union activities"as the cause.Dill shookhis head andsmiled.Two days thereafter, Friday, PeteHooper, Respondent's bookkeeper, droveto the Smith house in a company car, told Smith that Mrs. Jackson wanted to seeher, and drove her back to the Respondent's plant where she saw Mrs Jackson.After Smith was ushered into Mrs. Jackson's office, Mrs. Jackson said "GoodMorning" and then waited quietly until Dill and Garner came into the officebefore saying any more.Mrs. Jackson then recalled that Sally had told Dill thathe should have put union activities on her separation slip and denied that Sallyhad been discharged for union activities. She then stated that she had had re-ports Sally had been seen in the same automobile in Morehead City twice onTuesday.36Smith denied this stating that she had been home sick.WhereuponMrs. Jackson accused Smith of not having phoned the Respondent that she wassick which Sally again denied and was corroborated in her denial by the officegirl, Isabelle Rose.Next Mrs. Jackson informed Smith that she did not like thethings Sally had been doing and the "disturbances" she had been "causing" butthat she held no malice. Smith contended that Styron had started each of thearguments in the plant and then added that she thoughtMrs. Jackson would bebetter off with a union in the plant as the girls would make more money and workharder.Mrs. Jackson replied that if Sally could prove to her that she had beensick, she would put Smith back to work, adding that nothing would have beensaid if she had appeared for work on TuesdayMrs. Jackson first suggested thatSmith's son and daughter-in-law would be satisfactory witnesses but then11This remarkable testimony remained undenied b3' Garner and Bell but, strangelyenough, Cox very truthfully testified that she knew nothing about the plotAs theinnocent foil, it is highly unlikely that Cox would know a thing about the plot"The Respondent introduced the original time cards for Sally Smith and asked leaveto substitute copies therefor.This permission was grantedUpon receipt of the exhibitsafter the hearing, the undersigned has discovered that some of these copies were so in-adequately and poorly copied as to be practically meaninglessThis is particularly trueof the copy of the time card for the week ending July 22, 194914Although called as a witness by the Respondent, Isabelle Rose did not deny thistestimony.15 Smith frequently drove with the organizers in their autos. MOREHEAD CITY GARMENT COMPANY, INC.263changed her mind on the ground that "blood is thicker than water" and requestedthat Sally prove her illness through a neighbor. She also suggested that shesecure a doctor's certificate.That afternoon Sally secured a statement from a Dr. Salter of Beaufort ex-plaining Sally's troubles but not specifically stating that Sally had been sickon Monday which Dr. Salter did not know as he had not been called to attendher.When Sally presented this doctor's statement to Mrs. Jackson, she was toldthat it was no good.Then Mrs Jackson demanded that Sally produce a neighboras a witness.A week or two later, after a number of unsuccessful attempts tomake an appointment with Mrs Jackson to see this neighbor, Smith finallysucceeded in bringing a Mrs. Dominique face to face with Mrs. Jackson whotold Mrs. Jackson that Smith had been sick on the Monday in question.But thistime Mrs. Jackson again remarked that if Smith had reported for work onTuesday, nothing would have been said. She then informed Smith that shewould get in touch with gay and let her know his decision the following day.Mrs. Jackson never got in touch with Smith thereafter. But Smith did talkto Dill, on the phone, who insisted that she fill out a new application form and takea sewing test.This last conversation occurred about April 1950.Smith filled outthe required application but she has never heard from the Respondent since norbeen employed.At the hearing, for the first time, Dill advanced the reason for the dischargeof Smithas beingthe fact that the doctor's note indicated that in her physicalcondition Smith would remain an irregular employeeThis, of course, is adrastic change of position taken after the event.Any plant employing womenis always subject to this inconvenience.Like other similar plants the Respond-ent maintains a staff of operators for the express purpose of filling in in justsuch emergencies as this.The mere recital of the fact indicates the intensity of the desire which theRespondent had to rid itself of the presence of the Union's most vocal andeffective leader.First the Respondent organized a plot in order to providean apparently legitimate reason for discharging Smith.When that failed, theRespondent looked for other causes for discharge.The Respondent first statedthat Smith was fired because of her "unexplained" absences until it was dis-covered that those absences -had been explained.Then the Respondent shiftedto the fact that it did not believe Smith had been ill-until that basis wasexploded.Finally after the event, the Respondent placed the reason as "irregu-lar attendance," an excuse byy which many women could be eliminated fromemployment.This irregularity of employment was more pronounced beforeSmith became active in the Union than it was afterwards as 10 of Smith'sabsences occurred between January and July while only 7 occurred thereafter.But no criticism was ever leveled at Smith on this account until the day shewas discharged.Interestingly enough it must be noted that, while Mrs. Jackson objected to the"disturbances" in which Sally was the union protagonist, no such criticism wasever made against her antiunion opponent in each of those disturbances, RuthStyron.This, in itself, is a good indication of the Respondent's antiunion animus.Under all the facts the undersigned can only'conclude that the Respondentdischarged Sally Smith on July 27, 1949, because of her membership and activityon behalf of the Union and in order to discourage such membership and activityin violation of Section 8 (a) (3) and 8 (a) (1) of the Act. 264DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Lucy MillerLucy Miller was first employed by the Respondent (luring the third week ofApril 1949 as the operator of the large overlockmg machine.During Miller'scareer at the Respondent's plant she was transferred practically every 2 weeksfrom one job to another, never having an opportunity to stay on one job longenough to become really proficient at it.Finally Miller who never made the"mininnlm," i. e, earned enough at piece rates to equal her guaranteed dallyrate, became discouraged and attempted to leave the Respondent's employ.Atthis time, sometime in early June, when she learned of Miller's decision to quit,Mrs. Jackson spoke to Millei. informed her that the Respondent wanted to teachher mole than one operation so that when work was slack on one job she could betransferred to another, and urged her to remain with the Respondent, tellingMiller that Garner had reported to her that Miller bad sewn more zippers in her2 weeks on that operation than anyone the Respondent had ever put on the job.At Mrs. Jackson's behest, Miller remained.On May 31 Miller joined the Union and became active in the union drive,soliciting the members among the employees, acting as a guide for the organizersin seeking out employees at their homes, in attending union meetings, andgenerally in helping the Union to organize the plant.As one of the activeunion advocates, Miller's sentiments were soon well known.On June 15, 1949,after Kay's speech of that day, Miller answered Bell's question as to how sheliked Kay's speech by stating that if they would give her the "damn microphone,"she would organize the plant.Lucy Miller was well known as a leader of theunion group.She, like Smith, was frank, fearless, and outspoken.On one occasion, probably at the time of Kay's visit to the plant on June 15,18Mrs Jackson and Kay stopped by Miller's machine while the employees werecleaning their machines, where Mrs. Jackson told Kay that she had sent backone of her overlock machines, and a few minutes later asked Kay if he had apurchaser for the Morehead City plant 17After the vacation over the Fourth of July, Miller worked only a few days inthe plant sewing zippers before she was laid off on the ground that there wasinsufficient work for her and was told that she would be sent for when needed.On August 9, 1949, Rose Garner drove up to Miller's place of abode and in-quired of Miller whether she "was ready" to go back to work.Miller said thatshe was and then proceeded to introduce Garner to Organizer Witt and a MissAdams, another employee of the Union, with whom she had been conferringprior to Garner's arrivalWitt and Miss Adams left almost immediately there-afterwhereupon Garner inquired if Witt were the union organizer.Wheninformed that he was, Garner told Miller : "Well, girl, you are skating on thinice,didn't you know that?"When Miller protested that the laws of theUnited States gave the employees the right to organize, Garner rejoined: "I amjust warning you, you are skating on thin ice.Mrs. Jackson is not going tohave a 'union in there."Miller returned to work the next clay, August 10, and worked for the following31/2days doing sleeving on the large overlock machine, an operation she hadnever performed before.16Both Millerand Margaret Rhue were mistaken in placing this conversation as havingoccurred on Friday before the July 4 vacation11Both Mrs Jackson and Kay denied that this conversation took place as above foundfor the reason that they "generally"did not talk business on the factory floor,but onlyinMrs Jackson'sofficeThis denial,based upon "probabilities,"did not impress theundersigned. MOREHEADCITY GARMENT COMPANY, INC.265On Monday, August 15, Garner. after informing Miller that the Respondentwas abandoning the overlock sleeve operation, sent Miller to Mrs. Jackson whoshowed her a night letter, received from Manny Kay in Morehead City at8: 31 a in August 14, reading as follows : "Customers object to over-locksleevingon corduroy discontinue immediately and revert to double needle "WhenMiller asked if there were anything else Mrs. Jackson wanted her to do, Mrs.Jackson answered that there was nothing as Miller was "just too slow."Re-minded of Garner's compliment on other work which Miller had done, MrsJackson replied : "You are just too slow, we don't need you anymore."Although Mrs. Jackson insisted during her testimony that Miller was notdischarged but was laid off only because the Respondent has had no work forher,Miller has never been recalled by the Respondent despite the fact that itwas stipulated at the hearing that 10 employees were "hired or rehired" duringAugust, 12 in September, 16 in October, and substantially the same number eachmonth thereafter.One of the Respondent's exhibits in this case indicates that Miller was dis-charged because the operation she was performing had been discontinued.At the hearing the Respondent began to contend that Miller's work was un-satisfactory and that the Respondent did not rehire employees whose work wasnot satisfactory.As to this last an exhibit prepared by the Respondent of theemployees discharged by the Respondent proves that employees were rehiredafter having been discharged for poor work.As for the first reason given, thistestimony does not stand up under examination of other uncontradicted evidencein the record for the reason that, if Miller's work had actually been unsatis-factory, why then did Mrs Jackson urge her not to leave the Respondent's employwhen Miller wanted to do so, why did Garner praise Miller's work on otheroperations and why did the Respondent send for Miller on August 10? Re-spondent's acts disprove the Respondent's testimony.Like Sally Smith, Lucy Miller was an ardent advocate of the Union and onewho was not afraid to say so. She was dangerous to the Respondent's intentionto keep the Union out of the plantTherefore the Respondent seized upon Kay'stelegram of August 15 to remove her from employment in order thereby to dis-courage membership in the Union.The undersigned finds that the Respondentdischarged Lucy Miller on August 15, 1949, in order to discourage membership inthe Union and in violation of Section 8 (a) (3) and 8 (a) (1) of the Act.3.Mattie BarbourMattie Barbour began her employment with the Respondent in October 1948 asa zipper setter and continued with that as her regular occupation with interludesof pleating pockets and relabeling shirts until her discharge on September 29, 1949She joined the Union in June 1949 and attended a number of union meetingsheld in the various neighborhoods.Until July 21 her union sympathy was apparently not widely known for it wason that date that Rosa Bell, after consultation -ith Rose Garner, selected Barbouras the foil-to instigate the plot of getting employee Cox mad enough to start anargument with Sally Smith so that the Respondent could fire both Smith and Cox,it being understood that Cox would be reemployedOn that occasion Barbourrefused to execute her part of the plot on the ground that she was as much forthe Union as Sally Smith.Rosa Bell thereupon threatened to have Barbour dis-charged if she ever told either Organizer Witt or Smith of this abortive plan. Itis obvious that the Respondent, and especially Bell, would thereafter be anxious tobe "shed" of Barbour as well as of Smith. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, thereafter things went along as usual for Barbour until September29, 1949, when Garner returned a large batch of shirts upon which Barbour hadset the zippers.These zippers were incorrectly placed on the shirts.When Garner brought the batch of six dozen shirts to Barbour's attention, Bar-bour stated that she had set the zippers according to the notches 18 while Garnermaintained that she had not.After an examination of a few shirts, both partiesremained of their original opinion. In addition, Garner claimed that the operatorwas supposed to zip up a few shirts in order to be positive that the zippers werebeing set correctly.Barbour denied that there was any such instructionGarner continued to insist that the fault was in Barbour's work and thereupondischarged Barbour.She has not been reemployed by the Respondent sinceFrom the welter of testimony it is clear only that a considerable number ofshirts had been sewn so that the zippers did not work correctly and that thezippers had originally been sewn by Barbour.To determine whethei the errorwas the fault of Barbour of that of the operator who made the notches at thistime and after the parties themselves had tailed to determine that quesion afteran examination at the time, would, in this instance, be largely a matter ofguesswork.Although the examination was rather cursory, and although the penalty wasextreme, to put it mildly, as operators doing bad work are usually only askedto make the repairs especially in the case of an operator who had served satis-factorily for 11 months," the undersigned is of the opinion that Garner had reasonto consider that this erroneous work was justification for Barbour's discharge.Nor does the undersigned believe that the Respondent utilized this batch ofwork as a mere pretext for which to discharge BarbourThe event of July 21was in the too far distant past and Barbour's activities on behalf of the Union hadbeen too inconspicuous and innocuous.Thus, the discharge of Barbour would notserve as a warning to the other employees that membership in the Unionwas suffi-cient to cause employees to lose their jobs as it did in the discharges of Smithand Miller.Admitting to severe doubts as to the correctness of this ruling due to themany and extremely suspicious matters connected with the discharge of Barbour,the undersigned is still constrained to hold that the evidence is insufficient toprove that Barbour was discharged because of her union activities and, there-fore, will recommend the dismissal of this part of the complaint.4Margaret Rhue and Bessie RobinsonMargaret Rhue had worked for the Respondent for a number of years, thelast period of employment being for about 2 years up to the time of her dischargeon December 21, 1949. She was admittedly one of the best and fastest leemmersin the plant, having been told by Mrs. Jackson that she could easily make farabove the minimum rate if she cared to do soRhue is young, enthusiastic, andfull of energyLike Smith and Miller, she gives the appearance of fearing noth-ing and no one.Bessie Robinson is older and quieter.At the time of her discharge on De-cember 21, 1949, she had more seniority than any examiner in the plant by far,having been an examiner for seven consecutive years. She was also one of78These notches were made in the material during another operation to show the zippersetter where to place the zippers11AlthoughDill testified that Barbour had made the minimum only once during heremployment with the Respondent,Barbour was employed for a period of 11 months provingquite conclusively that employees were not discharged for failure to make the minimumand that such failure was not the serious matter which the Respondent attempted to makeIt at the hearing MOREHEAD CITY GARMENT COMPANY, INC.267the best examiners as the Respondent had her do the examining of samples, workwhich had to be perfect.Rhue joined the Union on June 1. 1949, and immediately became one of themost flamboyant and noisy of the union adherents. She worked hard to organizethe plant as the Respondent well knew.On the other hand, Bessie Robinson joined the Union in June and attended oneunion meeting at the home of Sally Smith. That constituted the extent of herunion activity except that she did ride around in one of the organizer's auto-mobiles on the day of the election when she was seen by Styron and Garner.Both Mrs Jackson and Garner denied having any knowledge of Robinson's unionaffiliation which is believable as Robinson appears to have been a quiet, self-contained person.At the time we are concerned with here, the Respondent's operations were setuh on a production-line basisThere were 7 such production lines where the ma-terials began at one end of the line and passing from operator to operator cameout at the other end of the line a completed garment. The last operation per-formed in this line was the bottom hemming 20 The completed shirts were thenexamined by a staff of examiners Ni ho were located in a group perpendicular tothe assembly lines and located at the end where the completed garment issued.There were 10 or 12 examiners who examined the work from all 7 of these pro-duction lines.The hemming machine on which Margaret Rhue sewed waslocated within 3 feet of the station at which Bessie Robinson worked and closer toRobinson than to any other examiner.Like the production workers in the plant the examiners are paid on a piece.work basis.Under the system then used in the Respondent's plant, the examinerssecured their own bundles of work to examine from the hemmersThe firstexaminer to secure a completed shirt at the end of one of these production lineswas entitled to examine all the shirts in that particular bundle.Thus, if twoexaminers were out of work at the same time, they were in direct competition tolocate and secure the first completed shirt in a new batch from one of the sevenproduction lines.The unsuccessful contestant for this bundle of shirts wouldthen become a contestant to locate and secure the first shirt in the next batch onanother production lineThus, the competition between the examiners to securework with which to keep themselves busy and to make a living was direct andcontinuousThis system is not conducive to amicable relations betweenexaminers.At the time in question the Respondent was making two types of shirts-silkand garbardme. these later commonly referred to as "gamblers."During the morning of December 21, Truman Kemp, concededly the supervisorin charge of the sewing floor, sent ;Robinson and Rhue to Dill's office where Dilldischarged them foi "working in collusion, hogging the work and depriving othersof work."At that time Dill had some of the work stickers in front of him whichhe said proved his contention.Both Robinson and Rhue denied the accusation.Rhue went into quite a tirade during which she remarked that she had been onthe verge of abandoning the Union but now she would "see them fry in hell first "Rhue attempted to get Mrs Jackson to come to the sewing floor where Rhuesaid she would disprove the accusation.Mn. Jackson refused on the groundthat she had confidence in Dill's judgment.Robinson and Rhue remained discharged and have never been reemployed.The reason assigned on their separation slips was "depriving others of work "In the last week,of October, Mrs. Jackson called the examiners and the hemmersto a meeting for the purpose of introducing them to Truman Kemp who had20Bottom hemming was Rhue's operation on one of these lines4 268DECISIONS OI, NATIONAL LABOR RELATIONS BOARDbeen just hired as the sewing floor supervisorAbout a week or two later, earlyin November, Mrs. Jackson again had the examiners in for a meeting in orderto reprimand them because a considerable amount of bad work had been sentto the laundry and for the purpose of explaining to then the new piece rates.Mrs. Jackson told them that they would have had the advantage of these newpiece rates long before had it not been for the Union. This is obviously anattempt to discourage union membership by enticing the employees away fromsuch membership in violation of Section 8 (a) (1) of the Act.Mrs. Jackson testified that on each of the afore-mentioned occasions she hadspecifically told the examiners that they must share the work equally and, on thesecond occasion, added the warning that anyone who was not sharing the workequally would be discharged.The undersigned cannot- accept this testimonyfor the reason that the record is quite clear that this "hogging of the work" wassupposed to have occurred during the Christmas rush, only 3 or 4 weeks beforethe discharge, as Irene Lewis, the head examiner, testifiedThus, there was nooccasion for Mrs Jackson's alleged remarks about sharing the work at the timeof these meetings.Only one witness testified that Robinson and Rhue werehogging the work more than a month before the discharge and that witness provedto be an exceedingly pliant witness for the Respondent whose testimony wasgrossly exaggeratedThe Respondent originally contended that the alleged conspiracy of Robinsonand Rhue "deprived others of work."Due to the uncontradicted testimony ofthe Respondent's own witnesses that the gambler shirts which were beingpushed at this time ii ere "piling up" faster than they could be examined, asthere was thus an abundance of work, the examiners could not have been"deprived of work."This contention is spurious.Next, the Respondent contended that through this combination Robinson wasexamining only silk shirts, the "better work." It was apparent from the testi-mony that each examiner had her own individual idea as to what constituted"the better work," some preferring to examine all silk, some all gabardine, andothers a mixture of the twoFurthermore, if indeed there was any distinctionin the work on these garments, the difference in piece rates should have elimi-nated any difference in take-home pay. Therefore, this contention is alsospurious.Strangely enough only one examiner even intimated that she was preventedfrom having sufficient work by Robinson and Rhue. This testimony not onlycontradicted the undisputed-testimony that the gamblers were piling faster thanthey could be examined but also this witness' own testimony disclosed that shechose never to get bundles from Rhue because she personally disliked Rhue.Thus, this accusation appeared to have been based on animosity.That this animosity between examiners was based upon union considerationscame clearly to light in the testimony of the Respondent's witness, BertieBeacham, who testified that an examiner named Mrs Ingram had complainedabout her "maybe because she's for the Union and I'm not" ; that she knewthat Ingram "is Union as far as the company she runs around with" and thatshe,Beacham, "don't run around with anybody associated with the Union,that is one thing."The testimony of the examiners placed upon the stand by the Respondent inits\ttempt to sustain its numerous contentions in regard to Rhue and Robinsonproved conclusively that the ardently antiunion Ruby Swinson, who was notcalled as a witness, was one examiner who was doing a great deal of complainingabout Robinson and Rhue although there is no testimony that she herself madeD MOREHEAD CITY GARMENT COMPANY,INC.269such a complaint to any of her supervisors. Ruby Swinson, of course, wasviolently opposed to Margaret Rhue, an advocate on behalf of the Union asardent as Swinson was against itDuring the course of an antiunion meetingheld in the plant just before the election, at which Swinson was the mainspeaker, Rhue had accused, and produced evidence tending to prove that theantiunion crowd was attempting to buy votesThus the animus behind thedischarge of Robinson and Rhue was the antiunion animus exemplified byRuby Swinson.It is true that Robinson generally secured most of her work from Rhue whosemachine was located only 3 feet from Robinson's stationThis would only benatui al due to their physical proximity.But the uncontradicted testimonyproves that for a period of 2 or 3 weeks prior to the discharge, Robinson hadnot been securing her bundles from Rhue because for that period of time Rhuewas doing the hemmingbeforethe collar setter did her work so that the bundleswere being distributed from the collar setter-and not from Rhue. Thus, atthe time of the alleged conspiracy, Rhue had no control over the disposal ofthe bundles.This, according to all the witnesses produced by the Respondentexcept one, was the period of time in which the conspiracy between Robinsonand Rhue was supposed to have been at its worst.Nor does the contention hold water for the reason that, as Dill testified,Rhue averaged about twice as many shirts as Robinson was able to examine.Rhue and Robinson were admittedly excellent employees-except that Rhuewas for the Union.This was another conflict between the union and antiunionadherents where again the Respondent had the opportunity to show conclusivelyto its employees that their advocacy and adherence to the Union could, andwould, cause them to lose their employment. In addition, due to the fact thatRuby Swinson and other antiunion employees were the complainants, the dis-charge of Rhue and Robinson also would be conclusive proof that the Respondentfavored its antiunion employees.The completely cursory investigation of the so-called charges made by Dilltogether with the changes in position by the Respondent necessitated by theireffort to find a plausible excuse for the discharges together with the other factsof this case, convince the undersigned and he, therefor e, finds that the Respondentdischarged Robinson and Rime in order to discourage union membership in vio-lation of Section 8 (a) (3) and 8 (a) (1) of the Act.5.Pauline MillerPauline Miller began her second period of employment with the Respondent inJanuary 1949, and worked steadily thereafter until her discharge on Novem-ber 28,1b49.She had terminated her first period of employment in 1938-39whenshe married.During her last employment,Pauline Miller was moved from one operationto another quite considerably but had been a regular"feller"for about the lastmonth of her employment.Miller wasone of the very first employees to join the Union. She activelysolicitedmembers,passed out union literature,acted as a guide for the organ-izers.attended a large majority of the union meetings, some of which were heldat her own home, and was a member of the union committee whose names weregiven to the Respondentby letterof June 12, 1949. She was a very active unionadherent as was well known to the Respondent.A few days after the election of October 17, which the Union lost,PaulineMiller and Margaret Rhue distributed another union leaflet both inside andoutside the plant and were seen by the Respondent's supervisory personnel while 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDso engaged.A day or two thereafter, Mrs. Jackson announced over the loud-speaker system that anyone caught with union literature in the plant wouldbe discharged.2'As held unanimously by both the Board and the courts, sucha broad rule covering as it does not only the company's time but the employees'time amounts to a violation of Section 8 (a) (1) of the Act.Sometime in early November 1949, Kemp returned a few shirts with raw edgestoMiller claiming that they were Miller's bad work.Miller was able to provethat she had not clone the work by means of the work stickers.WhereuponKemp apologized,telling her not to feel so badly about it as he was showingbad work to all the girls.Pauline, like all the other operators,had work returned to be repaired whenithad been badly done.She apparently was an average operator,no betterand no worse.On the Friday before her discharge,Kemp saw Miller in an automobile withOrganizer Sullivan.This was not unusualas Miller rodewith the oiganizei squite frequently.On November 28, afterMillet hadbeen woiking about an houi inthe morning,Garner sent her to see Kempwho had threeor foul shirtswith rawedges infront of him and who told Miller : "This is your second offense, we wilt have tolet you go."Miller was thereupon given her pay check and has never beenreemployedby the Company.Kemp testified that the heinmers,specificallyMargaretRhue, were complain-ing about Pauline's work and that upon finding a bundle of 5 dozen and anotherof 31/,dozen of which 2Y% dozen and 11/2 dozen,respectively,had rawseamsfi oni Miller's operation,he "had no alternative" but todischarge Miller.Kempdid not denythat he told Miller that he was discharging her because of her"second offense"nor does he contend that lie showed Miller the two allegedbundles of bad work nor did he contradict Miller when she testified positivelythat she was only shown three or four shirts from one bundle but that nobundles were present at their interview.There is no rule at the Respondent'splant that,upon a"second offense,"the offender was to be discharged.In viewof this the undersigned cannot accept Kemp's testimony that some 5 dozen outof 9 dozen shirts were incorrectly sewn by Miller.But, strangely enough, Bertie Beacham testified that she had hemmed theshirts that Miller had felled even though she had noticed the raw edges allegedlyleft from Pauline's operation.As Beacham'swork following this alleged badwork by Miller would obviously have had to be redone in repairing Miller'swork if Beacham's testimony were true, the undersigned cannot believe thatBeacham was going to waste her time in doing work which she knew wouldhave to be repaired and for which she would not be paid.As Beacham did herwork on these shirts, the undersigned is convinced that there were only a veryfew shirts with raw edges from Miller's operationBeacham, averydefinitelyantiunion newcomer hired for the first time in September 1949, appeared notonly able,but willing,to testify to anything the Respondent might want duringher testimony.Through Beacham it became apparent that Miller was the onlyunion hemmer in the plant and, like Robinson and Rhue,was for that reasonunpopular with her fellow hemmers.='Mrs Jackson testified that she notified the employees that anyone caught distributingunion literature on company time and property would be discharged.As previously in-dicated the undersigned was not impressed by Mrs. Jackson's trustworthiness as a witnessand is inclined to believe that her announcement over the loudspeaker was not as carefullyHorded as it inas on the witness stand.Mrs Jackson's dislike of the Union was extreme. MOREHEAD CITY GARMENT COMPANY, INC.271Millerwas an ordinary hemmer. even as Rhue acknowledged during hertestimony, making her share of mistakesBut her work, despite her numerousshifts in operations, had been satisfactory to the Respondent fora period of11 months In view of the fact that Kemp carefully showed Miller only threeor four shirts with bad work out of what he contended at the hearing was some4 or 5 dozen such shirts out of two bundles of 9 dozen shirts in total, the under-signed cannot, in view of other discrepancies in Kemp's testimony, accept histestimony as to the amount of the bad work he contended Miller had done. Ifthere had been as much bad work as Kemp claimed, Miller would have beenshown all of that workNor would Kemp have had to invent the "secondoffense" rule in order to attempt to justify the discharge.Nor would the Re-spondent have suddenly determined that Miller was subject to discharge afterli months because she was not making her minimum on a new job at which shehad worked only for approximately a month.For these reasons the undersigned is convinced and, therefore, finds thatthe Respondent seized upon sonic small amount of bad work, the "second offense,"and the failure to make the minimum, as a subterfuge for discharging Millerbecause of her constant adherence to the Union even after the loss of the electionand in order to discourage membership in the Union in violation of Section8 (a) (3) and 8 (a) (1) of the Act.GRefusal to hire Minnie Katherine Piner, Eleanor Trott Gillikin, and KathleenRhue SalterThese threecases areessentially identical and can be handled together.Minnie KatherinePiner had worked for Respondent during thesummer of1948 but had voluntarily ceased workto returnto school that fall.BothGillikin and Salter had also worked previously for the Respondent.Gillikinhad ceased to work in April 1947 in order to have a baby. Salter had woiked asrecentlyas September1949 when she voluntarily severed her employment becauseof illness in her family.In August Piner applied for work, completed one of the illegal applicationforms, and then had an interview with Mrs. Jackson.After asking if Piner hadbeen one of the girls who had worked for the Respondent during this summerand thenleft to return to school without telling the Respondent of her intention,Mrs. Jackson inquired:"Are you in sympathy with the union?" Diner's answerwas, "I guess I am." Again Mrs. Jackson inquired. "Are you for the union?"To which Piner answered "yes."Mrs. Jackson finally ended the interviewby saying she would get in touch with Piner if she were needed. Piner hasnever heard from, nor been employed by, the Respondent since.About a month after the birth of Gillikin's baby in August 1947, Mrs. Jacksonsent for Gillikin, whom Mrs. Jackson had once complimented as being thefastest buttonholer in the plant, to do some work for the Respondent.Gillikindid the work as requested. Twice thereafter Gillikin reported for short periodsof time inorder to help the Respondent as requested. In August 1949 Gillikinapplied for work when her husband lost his job. At that time Mrs. Jacksonstated that she did not need help but would send for Gillikin if she did.Gillikinreappliedin Octoberand againin December 1949.On the first occasion Mrs.Jacksonstated that she thought she would have a position for Gillikin lateron.But she never called for Gillikin.When Gillikin reapplied in DecemberMrs. Jacksonhad a personal interview with Gillikin in which she inquiredif Gillikin would work regularly who would care for the baby, and then wantedto know if Gillikin was "for the Union" and if she were interested in the Union. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDTo both these last queries Gillikin replied that she did not know anything aboutthe Union.Mrs Jackson thereupon stated that Gillikin was too irregular andwould not work but she would send for her if the Respondent needed her.Since then Gillikin has heard nothing from the Respondent nor has she beenemployed by the Respondent.Salter had worked off and on for the Respondent over a period of approxi-mately 5 years, her last period of employment ending in September 1949 due toillness in the family. In February 1950 Salter applied for reemployment andhad a conversation with Mrs. Jackson asking her if she had an opening forher.After taking a look at the,employees on the floor, Mrs. Jackson gave anegative answer.Then Mrs. Jackson inquired whether Salter had been "tan-gled up" with the Union and if that had been the reason she had quit in Septem-ber.'-The answer u as "no." After stating that someone had told her thatSalter had been mixed up with the Union, Mrs. Jackson asked if that were true.Salter again answered "no."Then Salter was asked approximately three timesif she were sure about that.Thereafter Mrs. Jackson stated that three newmachines were to be put in the plant and when they were set up Salter couldoperate one of themAlthough she never thereafter heard fioui Mrs Jackson,Salter again reapplied in April when she saw Dill who reiterated that, whenneeded, she would be sent for. Salter has never been reemployed nor heardfrom the Respondent since that day.By stipulation of the parties it was agreed that every month the Respondentemployed or reemployed from 12 to 16 persons. It is, therefore, obvious thatthere was work for all 3 of these applicants who had been satisfactory employeestheretofore.It was the Respondent's policy to reemploy persons whose previouswork had been satisfactory in preference to inexperienced applicants.Althoughin the cases of all of these girls their work had been satisfactory, they neverhad been reemployed since the above-mentioned interrogation.22Although Mrs Jackson denied ever hai ing asked any of the above-named girls aboutthe Union, she did admit that she had asked Salter if she had quit in September 1949because of "trouble and confusion" in the plant at that timeHer cross-examination atthis point is of interest:Q Now I believe you testified that this last time she came inand askedfor employ-ment, you asked her if she quit because of all this contusion vA. I did, I said trouble and contusion we were having here last summer.QWhat did you mean by trouble and confusion?A Trouble and contusion.Q You must have had something in mind.A. Trouble and confusionQ What did you mean?A. Trouble and confusion, it could have been anything.Q Do you usually say that to employees to cover everything, you must have hadsomething in mind?A I said she had promised me she was going to work steadily and was not goingto quitQ.Why did you think she had quit?A Because she was sort of a meek kind of girl, and I thought there was too muchconfusion around there and I thought she quit.Q I want you to tell me what this confusion was.A I don't think that is necessary.Mr BLAKFNEY Go ahead and state, what was the trouble and confusion you'retalking about.The WITNESS ALL of this activity going on there.Q (By Mr Pickens ) What activity?A.Union activityThe undersigned is unable to credit Mrs. Jackson's denial and finds the facts as testifiedto by the three applicants as found above. MOREHEAD CITY GARMENT COMPANY, INC.273Why were these experienced and previously satisfactory employees rejectedfor employment? Especially why was Gillikin refused employment in view ofthe fact that Mrs. Jackson herself is the authority for the statement that Gillikinwas the fastest buttonhole operator in the plant.With Piner Mrs. Jackson said the reason was that Piner had misled her theyear before by stating that she,was not going to return to school in the fall. Theundersigned credits Piper's denial that she has ever heard of any such rule asMrs Jackson contended that the Respondent had, 1. e., against the summer em-ploy meat of schoolgirls who plan to return to school in the fall.With Gillikin Mrs. Jackson said the reason was that she was an irregularemployee and did not report for work "when it rained" and, therefore, wasundependable.That reason, however, did not prevent Mrs Jackson from seek-ing her out three times in 1947 immediately alter her baby had been born, toinduce her to return to work at times when she could be useful to the Re-spondentHer "irregularity of employment" slid not seem objectionable to theRespondent at that time.With. Salter, another experienced operator, Mrs. Jackson said the reason wasbecause her record shows that she had only worked 2 years and 1 month thepast 5 years and had "lost tine" during her periods of employmentMrs Jack-son, however, was anything but definite about any loss of time during Salter'slast period of employment.However, in each case, before Mrs Jackson committed herself, she made care-ful inquiry about the applicant's union sympathy. In one case, at least, shereiterated the same question three times before she purported to accept a nega-tive answer regaiding the girl's antiunion sympathy and went so far as toacknowledge that she had been told the applicant had been favorable to theUnionIn the case of Gillikin, Mrs. Jackson had always theretofore 'foundher to be an acceptable employee until she inquired about Gillikin's unionsympathies.Likewise Salter had always been an acceptable employee untilMrs Jackson learned from some person unknown that Salter was supposedlysympathetic to the Union.At the time these girls applied for employmentMrs. Jackson was not employing anyone who might possibly vote in favor of theUnionObviously she had doubts about the way these three ex-employees wouldvote, and consequently, she took no chances on employing them so that shewould be sure that they would not vote in favor of the union.After the electionMrs Jackson remained adamant that the union question should not arise againand. for that reason, was not employing anyone who might retain her unionsympathy.As it is clear from the testimony that the only reason that Minnie KatherinePiner. Eleanor Trott Gillikin, and Kathleen Rhue Salter were not reemployedby the Respondent upon application was. the Respondent's determination thatno employees favorable to the Union would be employed, the undersigned isconvinced and, therefore, finds that the Respondent refused to employ the above-named employees in order to discourage union membership among the em-ployees in the plant in violation of Section 8 (a) (3) and Section 8 (a) (1)of the ActD. Conclusions1.Setting aside the electionOn August 12, 1949, the Union filed a waiver of all past unfair labor practicesfor the purpose of protesting any election which might be held in the future, re-ferring specifically to the election of'October 17, 1949.Thus, in drawing these953841-52-vol. 94-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions the undersigned will consider only the events recited in Section III,B, 2 of this Report and the discharges of Lucy Miller and Mattie Barbour as wellas the evidence referring to the refusalto employthe three girls named in thepreceding section of this Report,the other events recited above having eitherbeen waived by the action of the Union or occurring subsequent to the election.and thus could have had no influence upon the election.During the period between August 12 and October 17 the Respondent con-tinued its effort to coerce the employees to vote against the Union by the threatthat the plant would close if the Union won the election. Such a statement isnot protected by Section 8 (c) of the Act as an expression of an opinion. Thisstatement definitely contained a threat and is thus removed from the protectionof that section.That such a statement is coercive is too apparent for argument.That threat became so widespread in the community of Morehead City andBeaufort that it was"barber shop conversation"heard wherever local inhabitantsgathered.The Respondent disclaims any responsibility for this common gossipfor the reason that the inhabitants thus passing the threat around were notagents of the Respondent for whom the Respondent could be held responsible.However, this statement was being repeated by responsible supervisors of theRespondent to the employees.Garner, Bell,and others told this to the employeeson numerous occasions during the period in questionIn fact Mrs. Jacksonherself made the same coercive statement to employees Mildred Esther Willisand her niece,Janice, with instructions to them to pass it on to their unionfriends in the plant and to convince them to become antiunion.Thus, the Re-spondent,in effect, made"the world"in this community its agent to carry onthis coercive statement and treatment and can hardly be heard to complain ifheld responsible for the success of its maneuver.WhenRespondent's instruc-tionswere followedby thepublic and, particularly,by thebusinessmen anddoctors of the community who, in MoreheadCity andBeaufort,would also bevery directly affected by the Respondent's threat, innocently or otherwise assistedin the Respondent's attempt to coerce the employees to abandon their rights underthe Act, the Respondent secured the dissemination of the threat on a scale onlyslightly broader than it had hoped and cannot disclaim responsibility therefor.Beyond the Respondent's responsibility for this "barber shop conversation,"there can be no question but that the Respondent was responsible for the re-straint caused by its supervisory personnel in repeating this threat and thus in-terfering with the free expression of its employees'desires and by Mrs.Jackson'sown orders to the Willises to convince their union friends to become antiunionwith the threat that the plant would close or move if the Union won the election.Also the continued use of the application form illegally requiring the applicantfor employment to disclose his or her union affiliation and the interrogation ofapplicants as to their membership and sympathy for or against the Union pre-vented any new union adherents from receiving employment and guaranteedthat only antiunion persons would thereafter be employed,thereby assuring thatthe Respondent could and would exert at least that much control over the re-sults of the election.In addition,on the Friday prior to the election Dill made a speech to theemployees in which he said among other things the following :Now these organizers keep hollering that the Company can not closedown or move away if the Union comes in. Now let's straighten that outonce and for all:-What ever this Company's business and competitivesituation requires it to do in the way of closing down or moving away, itcan do just as truly whether the Union is in here or not here.What I am MOREHEAD CITY GARMENT COMPANY, INC.275more afraid of is not that the Company will shut clown but that the Unionwill shut it down. . .Do you want to take part of your money which you worked hard to earnand pay it to these outsiders while at the same time you risk your joband your whole livelihood into their hands? . . .Analyzingthis statement in relationto the circumstances surrounding it,namely the "barber shop talk," the statements of the Respondent's supervisorsand, indeed, even Mrs. Jackson's statement that the plant would close down ormove away if the Unioncame in andinterpreting it in the light which the em-ployees themselves would have interpreted it in their situation, this statementbecomes a mere reiteration of Mrs. Jackson's threat to close or move the plantif the Union won the election.While standing alone, perhaps a technical lawyercould interpret the actual printed words of Dill's speech as being protected bySection8 (c) of the Act. The nonlawyer employees, not being experts in thehighly technical use of words, would interpret this statement only as a reiterationof the threat the Respondent had been bandying about among the employeesdailyThat this is so is found from the testimony of the employees themselves.The Dill speech interpreted in the light of the conditions which the Respondentitself had intentionally created was coercive and contained threats of reprisaland was intended to be sueb.21In addition to the mere threats of closing the plant, the Respondent went evenfurther in its efforts to coerce the employees into abandoning the Union byproving to the employees, through the discharge of Lucy Miller, that those whoardently supported the union organization of the employees would be discharged.Like the case of the discharge of Sally Smith, the antiunion animus of theRespondent in discharging Lucy Millerwas made asclear and explicit to theemployees as it could be. This discharge of Lucy Miller was proof to theemployees, if any further such proof were needed, of the dangersof losing one'slivelihood if the employee had temerity to attempt to thwart the Respondent'sintention to see that the Union did not win the election or get into the plant.With such proof before them it is hardly possible that the employees couldexpress their own choice even in a secret election.Under these circumstancesthe undersignedfinds that the Respondent's actionshere occurring between August 12, 1949, and October 17, 1949, the date of theelection,were such that it was impossible for the employees to freely expresstheir own desires at the Board election and that the election so held shouldbe set aside2. Interference, restraint, and coercionIn view of the conclusions just preceding regarding the setting aside of theelection, there is very little left to say regarding the allegations of interference,restraint, and coercion.The coercion was both patent and potent. The in-stances testified to in this case are of such well-recognized types of coercion,restraint, and interference as not to require either discussion or authority.Therefore, the undersigned finds that the Respondent violated Section 8(a) (1) by the following acts:1.By attempting to entice its employees from their union adherence by blam-ing the Respondent's failure to put into effect new piece rates on to the unionorganizationcampaign.23 SeeN L. R. B v KroppForge Co , 178 F 2d 822 (C. A 7),certiorari denied 340U. S 810. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By personallyinterrogatingits employees and applicants for employmentas to theirunion affiliations and sympathies3.By using a form of application for employment requiring applicants todisclose their union affiliation.4.By threatening its employees with loss of employment if they became orremained membersof the Union or if they assisted the Union.5.By threatening its employees that the plant would be closed or moved awayif the ,Union carne in or won the election.6By orderingits employees to convince their fellow employees to becomeantiunion.7.By keeping under surveillance meetings of the Unionand organizationalactivities of the Union and its employees.8By attempting to instigate fights and altercations between employeesin order to discourage some of its employees from becoming or remaining,members of the Unionor engagingor continuing to engage in concerted activityfor the purposeof collectivebargaining or mutualaid or protection, and inmembers of, sympathetic with, or active on behalf of the Union or other labor.organizations.9By discharging or refusing to employpersonsor employees whom the Re-spondent knew to be favorable to the Union.In his brief the General Counsel has i equested the undersigned to reverse aruling on evidence made by him at the hearing and to admit into evidence aleaflet over the signature of one R. H Dowdy, a businessman in Morehead City,purporting to set forth the antiunion conditions under which the Respondentmoved its plant from Lykens, Pennsylvania, to Morehead City in the 1930's andthreatening that the plant would close if the Union won the election.At thehearing the undersigned refused to admit this document into evidence on theground that there was no evidence produced tending to create any responsibilityon the Respondent's part for the activities of Dowdy In the opinion of theundersigned,there is noevidence in the record sufficient to create a funding ofagency between Dowdy and the Respondent. This case w as not tried upon the"Mohawk Valley" theory 24 under which the evidence referred to might verywell have become competentThe undersigned, therefore, denies the request ofthe General Counsel and holds the document incompetent under the agency,theory on which it was submittedOn the basis of this ruling the undersigned also finds that there is no evidenceto sustain the following allegation of violation of Section 8 (a) (1) of the Act:Enteringinto and maintaining an agreement with an association of More-head Cityresidents,the terms of which agreement provided in part, that ifthe Company would locate its operations in Morehead City, the Companywould be protected againstunionorganization of said plant.The complaint also charged that theRespondentviolated Section 8 (a) (1) by :(f)Offering money and other things of value to encourage employees tovote against the Union as an exclusive bargaining agent of itsemployees ina National Labor Relations Board election ; . .There is competent evidence that employee Charles M Simpson and his wife,Ila, made offers of $5 and $25 to employee Peggy Arthur if she would vote againstthe Union at the election of October 17, 1949.' The undersigned has no doubtbut that these offers were made as testified but believes that thereis no evidence24SeeRemingtonRand Inc,2 NLRB 626 MOREHEAD CITY GARMENT COMPANY, INC.277'that the Simpsons who became violently antiunion after originally being apparentunion sympathizers were supervisors or agents of the Respondent for whom theRespondent is responsible ' In the absence of such evidence, they, as employees,had the right to campaign according to their personal predilections.The under-signed cannot, however, approve of their method of campaigning as the under-signed was far from convinced that the offers of money for such antiunion voteswere made in jest as claimed It would hardly seem that the Simpsons wouldhave been offering their own money for this purpose.Neither of the Simpsonsimpresses the undersigned as a reliable witness.However, in view of the stateof the record, this particular allegation will be dismissed.3.The discharges and refusal to employAs already indicated above, the undersigned believes and, therefore, concludesthat the Respondent discharged Sally Smith, Lucy Miller, Pauline Miller, Mar-garet Rhue, and Bessie Robinson in order to discourage union membership andactivity among the employees in violation of Section 8 (a) (3) and Section S (a)(1) of the Act.Each of these employees, except Bessie Robinson, so discharged was recog-nized as a leading spirit in the organizational drive of the Union and the dis-charge of each readily served as a warning to the other employees of the dangersof maintaining membership or activity in the Union.Bessie Robinson was theunfortunate victim of the necessity of the Respondent to have at least a possiblepretext for discharging the union enthusiast, Rhue.As previously exemplifiedin the undenied plot against Sally Smith involving as it did an innocent foil,Mrs Cox, the Respondent did not hesitate to sacrifice either nonunion orunenthusiastic union members in its efforts to create pretexts for dischargingpersons whom the Respondent desired to be rid of because of their union ac-tivitiesThe fact that Robinson was the unfortunate victim does not preventher discharge from being in violation of Section 8 (a) (3) and 8 (a) (1) ofthe ActThe discharge of Hattie Barbour, in the opinion of the undersigned, does notfit into the pattern so apparent above, lacking as it does the element of noticeto the other employees of the dangers of union membership and activity andhaving it least a tenable basis on which the discharge was founded.Despitethe existence of the obvious motive the Respondent had for being rid of Barbour,i.e, her knowledge of the Respondent's plot in the Smith discharge, the under-signed still cannot say that this actually motivated the dischargeAlthoughadmitting to considerable doubt as to the correctness of this finding, the under-signed, believing that the evidence is insufficient, will dismiss the complaintas to Hattie Barbour.As rationalized above in the section of this Report dealing with the refusalto hire, the undersigned is convinced and, therefore, finds that the Respondentrefused to reemploy Minnie Katherine Piner, Eleanor Trott Gillikin, and Kath-leen Rhue Salter because of its determination to discourage the union activitiesand membership of its employees and applicants for employment in violationof Section S (a) (3) and Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate. and substantial relation to trade, traffic, and commercein the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow cf commerce. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Act.It has been found that the Respondent on various dates discriminated inregard to the hire or tenure of employment of Sally Smith, Lucy Miller, PaulineMiller, Margaret Rhue, Bessie Robinson,MinnieKatherine Piner, Eleanor TrottGillikin, and Kathleen Rhue Salter by discharging each of them or by failing toemploy them in order to discourage membership in the UnionThe undersignedwill, therefore, recommend that the Respondent immediately reinstate or reem-ploy each of the above-named employees and, in addition, snake each of saidemployees whole for any loss of pay she may have suffered by reason of theRespondent's discrimination against her by pa.Nment to each of them a sum ofmoney equal to the amount she normally would have earned as wages fromthe date of the discrimination to the date of the Respondent's offer of reinstate-ment to her, less her net earnings during said period. It is recommended thatthe loss of pay for each employee be computed upon the basis of each separatecalendar quarter or portion thereof during the period of the Respondent's dis-criminatory action to the date of a proper offer of reinstatement ; the quarterlyperiods, hereinafter called "quarters," shall begin with the first day of January,April, July, and October : loss of pay shall be determined by deducting from asum equal to that which each employee would normallyhave earned for eachquarter or portion thereof, her net earnings,25ifany, inotheremploymentduring that period; earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quaff ter It is also recommended that theRespondent be ordered to make available to the Board upon request payrolland other records to facilitate the checking of the amount of back pay due.26The number and variety of unfair labor practices found above clearly indicatesthat the Respondent has been and now is disposed to defeat concerted activityand self-organization among its employees by any conceivable ineans, and dis-closes an attitude on the part of the Respondent of fundamental hostility to thepurposes of the Act.This attitude and conduct also indicates the likelihoodthat the Respondent may resort in the future to the similar or related unfairlabor practices proscribed by the ActThe preventive purposes of the Act willbe thwarted unless the recommendation herein and the Board's order thereon arecoextensive with this threat.The undersigned will, therefore, recommend thatthe Respondentcease anddesist fromin any mannerinfringing upon the rightsof the employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONOLU5IONs OF LAw1.Amalgamated Clothing Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of SallySmith, Lucy Miller, Pauline Miller, Margaret Rhue, Bessie Robinson, MinnieKatherine Piner, Eleanor Trott Gillikin, and Kathleen Rhue Salter, therebydiscouraging membership in Amalgamated Clothing Workers of America, CIO,25Crossett Lumber Company,8 NLRB 440.26F.W.Woolworth Company,90 NLRB 289. DAVIS FURNITURE CO., ET AL.279the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and Section 8 (a) (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.by discharging Minnie Barbour, the Respondent did not engage in anyunfair labor practices.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]ALBERTLEONARD, ARNOLD DAVIS, SIDNEY DAVIS ANDWILLIAM GITZES,CO-PARTNERS,JOINTLY ANDSEVERALLYD/B/A DAVISFURNITURE CO.;DOYLE FURNITURE CO., INC., A CORPORATION;LACHMAN BROS, A COR-PORATION; HARRY FRANK, AN INDIVIDUAL,D/B/A MILWAUKEE FURNI-TURE COMPANY; A. EUGENE PAGANO AND M. DE CASTRO,CO-PARTNERS,JOINTLY AND SEVERALLY,D/B/AMISSION CARPET AND FURNITURE CO.;FRANK.NEWMAN CO.,A CORPORATION; REDLICK-NEWMAN CO., A COR-PORATION;SHAFF'S FURNITURE CO., A CORPORATION; JOSEPH H. SPIE-GELMAN AND LEON SPIEGELMAN,CO-PARTNERS,JOINTLY AND SEVER-ALLY, D/B/ASAN FRANCISCO FURNITURE CO.; STERLING FURNITURECOMPANY, ACORPORATION; JAMES F. WILEY AND VERNAM. GARDNER,CO-PARTNERS,JOINTLY AND SEVERALLY,D/B/AJ.H. WILEY THE FUR-NITUREMANandCARROLL, DAVIS &FREIDENRICH,BY ROLAND C.DAVIS.Cases Nos. 2O-CA-250, 00-CA-264, 20-CA-253, 00-CA-049, 20-CA-246, 20-CA-245, 20-CA-247, 20-CA-253, 00-CA-254,00-CA-248, and 20-CA-251.May 3,1951Decision and OrderOn February 16, 1951, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices as alleged in the complaint and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Respondents filed exceptions to the Intermediate Report, and asupporting brief.'The Respondents also requested oral argument.'On April 24, 1951, six employer associations flied a "Petition For Permission to FileBrief Amicus Curiae or, in the alternative, to intervene in opposition to the IntermediateReport and Recommended Order of the Trial Examiner" and a "Brief in Opposition to theIntermediate Report and Recommended Order of the Trial Examiner." The petitionmust be denied as untimely, as the Board had already decided the merits of the casebefore receipt of the petition.Briefs from the parties to the case were due and had beenreceived by March 12, 1951.94 NLRB No. 52.